         Case: 4:19-cv-00006-RP Doc #: 46 Filed: 02/11/21 1 of 1 PageID #: 194




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JERMAINE ALEXANDER RAMSEY                                                              PLAINTIFF

v.                                                                                 No. 4:19CV6-RP

MANAGEMENT TRAINING CORPORATION, ET AL.                                             DEFENDANTS


                      ORDER DENYING PLAINTIFF’S MOTION [37]
                         TO ALTER OR AMEND JUDGMENT

       This matter comes before the court on the plaintiff’s motion [37] for reconsideration of

the court’s November 9, 2020, final judgment dismissing the instant case as vexatiously filed.

The court interprets the motion, using the liberal standard for pro se litigants set forth in Haines

v. Kerner, 404 U.S. 519 (1972), as a motion to amend judgment under Fed. R. Civ. P. 59(e),

which must be filed within 28 days of entry of judgment. An order granting relief under Rule

59(e) is appropriate when: (1) there has been an intervening change in the controlling law, (2)

where the movant presents newly discovered evidence that was previously unavailable, or (3) to

correct a manifest error of law or fact. Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 567

(5th Cir. 2003). The plaintiff has neither asserted nor proven any of the justifications to amend a

judgment under Fed. R. Civ. P. 59(e). As such, the plaintiff’s request to alter or amend

judgment is DENIED.

       SO ORDERED, this, the 11th day of February, 2021.


                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE
